 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     Attorney for Defendant
 7   jami_johnson@fd.org
     dan_kaplan@fd.org
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10                                DISTRICT OF ARIZONA
11
12
     In the Matter of the Extradition of             No. MJ-20-08033-PHX-MTM
13
     Ali Yousif Ahmed Al-Nouri,
14                                                   Motion to Compel Discovery
                   Defendant.
15
16
17         Defendant Ali Yousif Ahmed Al-Nouri (“Mr. Ahmed”), through
18   undersigned counsel, hereby moves this Court to compel discovery of the
19   information and documents listed in Exhibit 1. These discovery requests, which are
20   aimed at eliciting exculpatory material in the possession, custody or control of the
21   United States, are narrowly tailored to ensure that the government’s extradition
22
     request comports with Due Process. Production of these documents is necessary to
23
     allow Mr. Ahmed to properly defend himself at the upcoming extradition hearing.
24
     Counsel for Mr. Ahmed has conferred with the government regarding these
25
     requests, and the government has declined to provide the materials requested.
26
27
28
 1         In the alternative, this Court should order that the government produce such
 2   materials for in camera review so that it can determine the nature and extent of the
 3   government’s involvement in the investigation of this case, and the contents of the
 4   materials in question, before ruling on their discoverability.
 5
 6                                   MEMORANDUM
 7         I.     Background
 8         The Complaint in this matter alleges that Mr. Ahmed committed various
 9
     actions in U.S.-controlled Fallujah in U.S.-occupied Iraq in 2006. This case appears
10
     to represent only the second time in the 87-year history of the extradition treaty
11
     with Iraq that a request for extradition has been made. The request for extradition
12
     in this case followed immediately after the revelation in The New Yorker that the
13
     first such request—a request for the extradition of Omar Ameen—was the result
14
     not of an indigenous Iraqi investigation into the conduct of Mr. Ameen, but rather
15
     of an incompetent, ill-conceived, FBI investigation in Iraq that relied virtually
16
17
     exclusively on one seriously mentally ill teenage witness who was compensated by

18   the FBI for his false testimony against Mr. Ameen. See Doc. 60-8 (New Yorker

19   article chronicling the history of the Ameen case). The FBI then laundered its own
20   allegations against Mr. Ameen through the Iraqi court system and helped Iraq draft
21   an extradition request. Id. Significantly, that extradition request bears no trace of
22   the FBI’s involvement, and is presented to the court as though it were simply an
23   ordinary Iraqi criminal case and the extradition request was made solely at the
24   behest of the Iraqi government. Id.
25         The allegations in Mr. Ameen’s case are strikingly similar to the ones in this
26   case—targeted killings as a result of an involvement with a terrorist group—and
27
28
                                               2
 1   even include similar, patently implausible, evidentiary claims, such as that while
 2   the group wore masks, an eyewitness was able to recognize Mr. Ameen/Ahmed
 3   because he was the only one not wearing a mask and/or his mask “fell off.” In
 4   addition, recent revelations have demonstrated conclusively that Mr. Ameen was
 5   not even in the country at the time he was allegedly personally participating in the
 6   targeted killing, and that cell phone records indicate he was making or receiving
 7   calls on his cell phone in Turkey—where he had been living as a refugee for more
 8   than two years—on the day of the killings. Ben Taub, Omar Ameen’s Cell-Phone
 9
     Records Reveal that he Was Framed, The New Yorker (Jan. 13, 2021) (attached
10
     hereto as Exhibit 2). Significantly, the Department of Justice knew of the existence
11
     of these cell phone records for over eight months before disclosing that information
12
     to Mr. Ameen’s defense team, despite a court order that the government assist the
13
     defense in acquiring the records. Id.; see also Ben Taub The Evidence that Could
14
     Save Omar Ameen’s Life, The New Yorker (Jan. 27, 2020) (attached hereto as
15
     Exhibit 3).
16
17
           However, it is not merely the similarity of the allegations in the two cases,

18   the timing of the filing of the government’s extradition request in this case, and the

19   similarity between the immigration histories of Mr. Ameen and Mr. Ahmed that
20   raise significant questions regarding the extent of the United States government
21   involvement in investigating Mr. Ahmed and in causing the extradition request to
22   be made. The Iraqi “arrest and investigation warrant” in this case was issued on
23   May 12, 2019 (Doc. 3-3 at 49). The FBI interviewed Mr. Ahmed in September
24   2017, June 2018, and September 2018, and asked questions about the allegations
25   in the Complaint. This time period significantly overlaps with the time during
26   which the FBI was conducting its investigation of Mr. Ameen (Doc. 60-8) and pre-
27
28
                                               3
 1   dates the issuance of an investigation warrant by the Iraqi court in this case. The
 2   FBI interviews of Mr. Ahmed also pre-date many of the “witness” statements in
 3   the extradition packet that specifically name Mr. Ahmed, many of which were
 4   given in 2019. See, e.g., Doc. 3-3 at 61, 75 (“I recognized [Ahmed] after his mask
 5   fell off his face”), 94.
 6          In short, the documents, timing, and circumstances of this case strongly
 7   suggest that the United States has been involved in the investigation of this case
 8   and that it may have information regarding the allegations outside of the
 9
     information contained in the extradition packet.
10
            II.    Legal Authority.
11
            It is within the magistrate’s power and discretion to order discovery as
12
     requested “as law and justice require.” Oen Yin-Choy v. Robinson, 858 F.2d 1400,
13
     1407 (9th Cir. 1988); In re Extradition of Kraiselburd, 786 F.2d 776, 817 n.41 (9th
14
     Cir. 1986) (citing Jhirad v. Ferrandina, 377 F. Supp. 34, 37 (S.D.NY. 1974));
15
     Lopez-Smith v. Hood, 951 F. Supp. 908, 911 (D. Ariz. 1996) (quoting Quinn v.
16
17
     Robinson, 783 F.2d 776, 817 n.41 (9th Cir. 1986)). A magistrate judge may order

18   requested discovery to the extent it is relevant to the question of whether extradition

19   is proper and whether there is sufficient probable cause tying the defendant to the
20   crime and that a crime was committed. Oen Yin-Choy, 858 F.2d at 1407. Although
21   the courts have held that “[e]xtradition proceedings are not to be converted into a
22   dress rehearsal for trial,” the magistrate court may order the production of
23   discovery when the requested materials would “appreciably advance[]” . . .“the
24   resolution of the contested issue.” See Quinn, 783 F.2d at 817 n.41. “Explanatory”
25   evidence is moreover generally admissible within the context of an extradition
26
27
28
                                               4
 1   hearing to show the context in which statements were made. Santos v. Thomas, 830
 2   F.3d 987, 1005 (9th Cir. 2016).
 3         The Fifth Amendment specifies that “No person . . . . shall be deprived of
 4   life, liberty, or property without due process of law.” In Brady v. Maryland, the
 5   Supreme Court held that “the suppression by the prosecution of evidence favorable
 6   to the accused upon request violates due process where the evidence is material
 7   either to guilt or to punishment. . . .” Brady v. Maryland, 373 U.S. 83, 87 (1963).
 8   In Jencks v. United States, 353 U.S. 657 (1957), the Court held that criminal
 9
     defendants were entitled to obtain, for impeachment purposes, statements which
10
     had been made by government witnesses during the investigatory stage.
11
           While Brady does not uniformly apply in extradition hearings because they
12
     are not criminal in nature, courts have not hesitated to apply the logic underlying
13
     Brady in the context of extradition proceedings where exculpatory information was
14
     in the possession, custody or control of the United States government by virtue of
15
     its involvement in the investigation of the alleged conduct:
16
17
           The question before the court is whether attorneys in the Office of
           Special Investigations (OSI), a unit within the Criminal Division of
18         the Department of Justice, engaged in prosecutorial misconduct by
19         failing to disclose to the courts and to the petitioner exculpatory
           information in their possession during litigating culminating in
20         extradition proceedings, which led to the petitioner’s forced departure
21         from the United States and trial on capital charges in the State of
           Israel. For the reasons stated herein, we conclude the OSI did so
22
           engage in prosecutorial misconduct that seriously misled the court.
23
     Demjanjuk v. Petrovsky, 10 F.3d 338, 339 (6th Cir. 1993).
24
           III.   Basis for Specific Discovery Requests
25
           Mr. Ahmed has narrowly tailored his discovery requests to discovery of
26
     materials in the possession, custody or control of the United States government that
27
28
                                              5
 1   would tend to exculpate him of the charged conduct or to explain evidence
 2   submitted in the extradition packet. Explanatory information, such as information
 3   that a witness was provided a benefit for his statement, is squarely admissible at an
 4   extradition hearing. Santos, 830 F.3d at 1005. It should therefore be produced.
 5         The production of exculpatory evidence in the possession, custody, or
 6   control of the United States is, on the other hand, necessary to safeguard the
 7   integrity of these proceedings and to allow this Court to exercise effective oversight
 8   over the extradition process and to protect Mr. Ahmed’s right to due process. The
 9
     facts and circumstances surrounding the investigation and charging of Mr. Ahmed
10
     strongly suggest that the United States has, at a minimum, played a role in the
11
     investigation of the acts alleged in the indictment. In 1993, the Sixth Circuit found
12
     that the government had committed prosecutorial misconduct when it withheld
13
     exculpatory material from a relator in an extradition hearing, resulting in that
14
     relator’s extradition to Israel to face the death penalty for crimes he had not
15
     committed. Demjanjuk, 10 F.3d at 354. Mr. Demjanjuk’s life was ultimately spared
16
17
     only through intervention of Russia—which provided the exculpatory evidence that

18   the United States had withheld—and through the sound functioning of the Israeli

19   legal system, which vacated his conviction. Id. at 355.
20         Courts have not uniformly followed Demjanjuk’s reasoning, but those that
21   have rejected its reasoning have generally done so because they found that in the
22   specific case at hand, the role of the United States in a particular extradition case
23   had been merely “ministerial,” i.e. processing a request from a foreign country
24   without conducting independent investigation. See, e.g., In re Drayer, 190 F.3d
25   410, 414–15 (6th Cir. 1999) (“[I]n Demjanjuk, the United States had conducted its
26   own investigation of the offense underlying the request for extradition and
27
28
                                               6
 1   uncovered exculpatory material in the course of the effort. No such investigation
 2   occurred here; rather, the involvement of the United States can only be
 3   characterized as ministerial in the sense that it merely received factual information
 4   developed by Canadian authorities. Moreover, all documents received by the
 5   United States from Canadian authorities were, in fact, turned over to counsel for
 6   petitioner.”). Here, all reasonable inferences suggest that the United States has
 7   conducted its own investigation of the charged offenses, and should therefore be
 8   required to turn over any and all of the requested materials that are in its possession,
 9
     custody, or control.
10
           At a minimum, the government should be required to submit such materials
11
     to this Court for in camera review so that the Court can determine 1) the scope of
12
     the involvement of the United States in the investigation, which is relevant, inter
13
     alia, to the issue of discovery, and 2) which of the materials must be produced to
14
     Mr. Ahmed.
15
           IV.    Conclusion
16
17
           Wherefore, Mr. Ahmed requests that this Court order production to Mr.

18   Ahmed of the materials requested in Exhibit 1. In the alternative, Mr. Ahmed

19   requests that the Court order that the government produce such materials for in
20   camera review, after which this Court if appropriate order them produced
21
22                Respectfully submitted: February 26, 2021.
23                                        JON M. SANDS
                                          Federal Public Defender
24
                                               s/Jami Johnson
25                                            JAMI JOHNSON
                                              DANIEL L. KAPLAN
26                                            Asst. Federal Public Defenders
27
28
                                                7
